t c memo united_states tax_court ingo h jensen petitioner v commissioner of internal revenue respondent docket no filed date richard f battagline and robert m stefancin for petitioner john m tkacik jr and richard s bloom for respondent memorandum findings_of_fact and opinion powell special_trial_judge this case is before the court on petitioner’s motion for reasonable_litigation_costs pursuant - to sec_7430 and rules and ' filed date neither party requested a hearing and the court concludes that a hearing is not necessary for the proper disposition of this motion although some facts appear in dispute those facts are essentially irrelevant to our resolution of this matter findings_of_fact at the time the petition was filed petitioner resided in macedonia ohio guild mortgage co guild issued petitioner a form 1099-a acquisition or abandonment of secured_property and a form c cancellation of debt for petitioner’s taxable_year the form 1099-c indicated cancellation of debt income of dollar_figure petitioner did not include this amount in income on his federal_income_tax return respondent mailed a cp2000 letter commonly known as a day letter to petitioner on date the letter proposed to increase petitioner’s taxable_income to reflect income from the cancellation of the debt the proposed increase resulted in an additional tax_liability of dollar_figure and the imposition of an accuracy-related_penalty under sec_6662 of dollar_figure unless otherwise indicated section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure the letter stated that the proposed inclusion of cancellation of debt income was the result of third-party information specifically referencing the form 1099-c received from guild the letter set forth in detail the procedures for petitioner to follow should he choose to contest the proposed changes the letter also stated that petitioner’s response was required by date and that if petitioner failed to respond by date respondent would presume that the proposed changes were correct and issue petitioner a notice_of_deficiency petitioner retained the law firm of brouse mcdowell on date no response to the 30-day_letter however was submitted to respondent on date respondent issued a notice_of_deficiency to petitioner based on the changes proposed in the 30-day_letter on date jeffrey w leonard mr leonard an attorney with brouse mcdowell filed a petition on behalf of petitioner with this court the petition alleged that petitioner was insolvent at the time the debt was canceled and therefore no income was recognized see sec_108 petitioner never requested an appeals_office conference before the filing of his petition with the tax_court when mr leonard was offered a conference by appeals officer john mazur during a telephone conversation on date the offer was declined instead mr leonard promised the appeals officer - that he would provide respondent documentation proving petitioner’s insolvency at the time of the cancellation of the debt despite the appeals officer’s followup attempts to contact mr leonard by telephone on date and by letter dated date mr leonard failed to provide the promised documentation relating to the alleged insolvency on date associate district_counsel dennis driscoll sent mr leonard a letter seeking to explore the possibility of settlement and again requesting the information relating to petitioner’s insolvency on date robert m stefancin mr stefancin another attorney with brouse mcdowell informed the appeals officer that mr leonard was no longer with the firm mr stefancin requested additional time to enter an appearance so that he could respond to the letter sent by mr driscoll as of date mr leonard remained the attorney of record and no other attorney had filed an entry of appearance the appeals officer never received the information or documentation promised regarding the insolvency issue on date the case was transferred to the district counsel’s office a letter was sent to mr leonard informing him of this action on date john m tkacik mr tkacik an attorney with the office of district_counsel left a telephone - - message for mr leonard on date mr leonard returned mr tkacik’s telephone call during the ensuing conversation mr leonard was informed that respondent was not permitted to contact petitioner directly because of mr leonard’s entry of appearance the case was calendared for the tax_court trial session in cleveland ohio commencing on date and a conference should be scheduled to comply with the branerton requirements mr leonard stated that he would discuss the matter with his client and with mr stefancin and indicated that he might withdraw as attorney of record on date mr leonard called mr tkacik to inform him that the necessary documents for his withdrawal as attorney of record as well as the necessary documents for substitution of counsel would be prepared and filed to date no withdrawal as attorney of record by mr leonard has been received by the tax_court richard f battagline mr battagline another attorney at brouse mcdowell entered an appearance in this case on date during a telephone conference between messrs tkacik and battagline on date mr battagline raised the issue see 61_tc_691 requiring that parties make reasonable informal efforts to obtain needed information voluntarily before resorting to formal discovery -- - whether an erroneous form 1099-c had been issued because the debt discharged was nonrecourse the erroneous form 1099-c issue mr tkacik requested information to support this argument as well as reiterated respondent’s request for documentation regarding the insolvency issue some documentation was forwarded to mr tkacik on date mr tkacik found the documentation failed to prove petitioner’s insolvency and did not address the erroneous form 1099-c issue additional documentation was received by mr tkacik on date mr tkacik found that this additional documentation again failed to substantiate the insolvency claim and failed to address the erroneous form 1099-c issue finally in a conference call conducted on date mr battagline set forth arguments of law and facts sufficient to set the basis for determining that the form 1099-c was erroneous on date mr battagline filed a motion for leave to amend petition and motion for continuance of trial which the court granted correspondence resumed between the parties beginning date mr battagline provided mr tkacik with legal arguments establishing that the canceled debt was nonrecourse mr tkacik reached the same conclusion and on date informed mr battagline - the final issue involved petitioner’s treatment of the canceled nonrecourse debt on date mr tkacik informed mr battagline that respondent was now treating the matter as a taxable_exchange under sec_1001 and that respondent therefore needed documentation regarding petitioner’s basis in the property on date mr battagline contacted mr tkacik stating that the required_documentation would be furnished mr tkacik received the documentation on date after an initial disagreement over the tax treatment of the exchange and on the basis of additional information received by respondent on date respondent conceded the case on date on date the parties filed a stipulation of settlement on the same date petitioner’s motion for litigation costs of dollar_figure was filed opinion sec_7430 provides that in any court_proceeding brought by or against the united_states the prevailing_party may be awarded reasonable_litigation_costs if the prevailing_party establishes that he exhausted the administrative remedies available within the internal_revenue_service and did not unreasonably protract the proceedings see sec_7430 for petitioner to qualify as a prevailing_party for purposes of sec_7430 it must be established that the position of - - the united_states in the proceeding was not substantially justified petitioner substantially prevailed with respect to either the amount in controversy or with respect to the most significant issue presented and petitioner met the net_worth requirements of u s c section d b at the time the petition was filed sec_7430 respondent has the burden of proving that the position_of_the_united_states was substantially justified and petitioner bears the burden_of_proof with respect to all other requirements see sec_7430 b rule e 108_tc_430 respondent concedes that petitioner substantially prevailed with respect to the amount in controversy and that petitioner met the net_worth requirements respondent maintains however that respondent’s position was substantially justified that petitioner failed to exhaust his administrative remedies and that petitioner unreasonably protracted the proceedings the requirements of sec_7430 are conjunctive therefore failure to meet any one of the regquirements will preclude an award of costs see 88_tc_492 while we have great difficulty with petitioner’s argument that respondent’s position was not substantially justified we do not believe that it is necessary to reach that guestion in our --- - view petitioner did not exhaust his administrative remedies and we find no reason to delve into the other requirements petitioner never requested an appeals_conference with respondent although such a conference was available sec_301_7430-1 proced admin regs provides that where an appeals_conference is available administrative remedies are exhausted only when the taxpayer participates in an appeals_conference before petitioning this court or requested such a conference as applicable herein by filing a written protest with respondent and had his request denied see lloyd v commissioner tcmemo_2000_299 see also swanagan v commissioner tcmemo_2000_294 additionally after filing the petition petitioner was contacted by the appeals officer and offered a post-petition appeals_conference petitioner declined the opportunity to participate in the offered appeals_conference petitioner asserts that he would have provided documentation to respondent sufficient to satisfy the exhaustion of administrative remedies requirement if only respondent had not been hasty in issuing a notice_of_deficiency and then after the petition had been filed had respondent not guickly transferred the case to the district counsel’s office we find this argument meritless the fact is that petitioner and his attorney ignored the 30-day_letter that letter set forth a clear deadline for responding to the proposed changes petitioner failed to even -- - retain counsel until a month after this deadline had passed then after retaining counsel petitioner continued to ignore the 30-day_letter it was not until respondent mailed the notice_of_deficiency more than months after the deadline set forth in the 30-day_letter and more than a month after petitioner had retained counsel that petitioner made any attempt to contact respondent petitioner argues that pursuing the appeals remedy would have been futile see 88_tc_529 affd in part and revd in part on other grounds 851_f2d_1492 d c cir in phillips the taxpayer was unaware of the issue until after his case was docketed in the tax_court furthermore we found that the commissioner’s insistence on pursuing the matter through litigation and the refusal to consider the effect of his own revenue rulings demonstrate d that any discussion of this issue that petitioner attempted was futile id pincite but there is no suggestion here that respondent’s mind was closed and that development of the case through the administrative appeals process would have been unproductive the fact is that petitioner never attempted to get the matter settled before the case was calendared for trial petitioner also cites cole v commissioner tcmemo_1996_ in cole we found that the taxpayer had satisfied the exhaustion of administrative remedies requirement of sec_7430 despite not having requested an appeals_conference the taxpayer responded in writing to the commissioner’s 30-day_letter setting forth her arguments and providing substantiation she kept up a continuous dialog with the commissioner in an attempt to settle the matter and filed a petition with the tax_court only after the commissioner failed to cooperate we found that the taxpayer had exhausted her administrative remedies because of her ongoing dialog with the commissioner the commissioner’s failure to respond to several of her letters the commissioner’s filing of a notice_of_deficiency in the middle of the negotiations process and her lack of reason to believe that the negotiations had reached an impasse see id the facts in cole are distinguishable from those in this case petitioner ignored the 30-day_letter delayed providing requested documentation and rejected respondent’s offer of a post-petition appeals_conference meanwhile respondent stood by ready willing and able to proceed with settlement discussions if petitioner had acted promptly this matter could have been resolved shortly after petitioner received the 30-day_letter this is not conduct that we condone see uddo v commissioner tcmemo_1998_276 accordingly petitioner’s motion will be denied an appropriate order and decision will be entered
